RENDERED: JULY 2, 2021; 10:00 A.M.
                    TO BE PUBLISHED

           Commonwealth of Kentucky
                    Court of Appeals

                      NO. 2020-CA-0679-MR


LEIGH ANN REEVES                                   APPELLANT



            APPEAL FROM FAYETTE CIRCUIT COURT
v.        HONORABLE LUCY ANNE VANMETER, JUDGE
                   ACTION NO. 18-CI-00206



WALMART, INC.; WAL-MART STORES, INC.;
WAL-MART ASSOCIATES, INC.;
WAL-MART REALTY COMPANY;
WAL-MART STORES, EAST, LIMITED PARTNERSHIP;
WAL-MART TRS, LLC; AND
WSE MANAGEMENT, LLC                                APPELLEES



                           OPINION
                   REVERSING AND REMANDING

                         ** ** ** ** **

BEFORE: JONES, LAMBERT, AND L. THOMPSON, JUDGES.
THOMPSON, L., JUDGE: Leigh Ann Reeves appeals from an order granting

summary judgment to Walmart, Inc., and others.1 The trial court held that

Appellees had no duty to protect Appellant from an act of violence committed by a

third party. We believe the trial court erred by finding no duty; therefore, we

reverse and remand for additional proceedings.

                        FACTS AND PROCEDURAL HISTORY

                 On March 22, 2017, Appellant traveled to the Nicholasville Road

Walmart store in Lexington, Kentucky. After shopping in the store and returning

to her car, she was attacked by two men and pulled from her vehicle. She was

beaten and robbed. There were no security guards or other Walmart employees in

the parking lot. One of the attackers and the getaway driver were subsequently

arrested. On January 19, 2018, Appellant filed a complaint against Appellees

alleging they were negligent in failing to keep the parking lot in a reasonably safe

condition.

                 After some discovery, on February 3, 2020, Appellees moved for

summary judgment. Appellees argued that the attack was unforeseeable because

there was no evidence of similar criminal conduct occurring at the store. Appellant

responded by arguing that genuine issues of material fact existed regarding the

foreseeability of the crime. She included exhibits showing statistical evidence


1
    We refer to Appellees collectively as “Walmart” herein.

                                                -2-
regarding the crime in the area, reports from Walmart which described criminal

incidents that had occurred at the store from 2014 to 2017, and Lexington police

reports detailing criminal activity at that Walmart from 2011 to 2017.

            A hearing on the motion was held on March 5, 2020. On March 27,

2020, the trial court entered an order which granted Appellees’ motion for

summary judgment. The court held that Appellant had “failed to prove that other

alleged criminal acts at or near the Nicholasville Road Wal-Mart were of sufficient

character and number to make this particular act reasonably foreseeable to Wal-

Mart. Wal-Mart owed [Appellant] no duty[.]” The court dismissed Appellant’s

claims with prejudice. This appeal followed.

                                   ANALYSIS

                    The standard of review on appeal of a summary
            judgment is whether the trial court correctly found that
            there were no genuine issues as to any material fact and
            that the moving party was entitled to judgment as a
            matter of law. . . . “The record must be viewed in a light
            most favorable to the party opposing the motion for
            summary judgment and all doubts are to be resolved in
            his favor.” Summary “judgment is only proper where the
            movant shows that the adverse party could not prevail
            under any circumstances.” Consequently, summary
            judgment must be granted “[o]nly when it appears
            impossible for the nonmoving party to produce evidence
            at trial warranting a judgment in his favor[.]”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citations omitted).




                                        -3-
             On appeal, Appellant argues that the trial court erred by granting

summary judgment because the issue of whether the attack was foreseeable is a

question of fact that should be determined by a jury, not an issue of law to be

determined by the trial court. Appellant relies heavily on Shelton v. Kentucky

Easter Seals Society, Inc., 413 S.W.3d 901 (Ky. 2013). Appellees argue there was

no error and we should affirm.

                    To recover under a claim of negligence in
             Kentucky, a plaintiff must establish that (1) the defendant
             owed a duty of care to the plaintiff, (2) the defendant
             breached its duty, and (3) the breach proximately caused
             the plaintiff’s damages. Whether the defendant owed a
             duty is a question of law for the court to decide. Whether
             the defendant breached its duty is generally a question of
             fact for the jury. The Kentucky Supreme Court has noted
             that the duty analysis is “essentially . . . a policy
             determination[,]” and “is but a conclusion of whether a
             plaintiff’s interests are entitled to legal protection against
             the defendant’s conduct.”

Lee v. Farmer’s Rural Elec. Coop. Corp., 245 S.W.3d 209, 211-12 (Ky. App.

2007) (citations omitted).

             Kentucky courts recognize a “universal duty” of care
             under which “every person owes a duty to every other
             person to exercise ordinary care in his activities to
             prevent foreseeable injury.” Furthermore, as general
             rule, all persons have duty to use ordinary care to prevent
             others from being injured as the result of their conduct.
             It is well established that an owner of a business must
             exercise ordinary care to protect its customers from
             injury.




                                          -4-
Kendall v. Godbey, 537 S.W.3d 326, 331 (Ky. App. 2017) (citations omitted).

This includes protecting a customer from the reasonably foreseeable criminal

actions of a third party. See Napper v. Kenwood Drive-In Theatre Co., 310 S.W.2d

270, 271 (Ky. 1958); Waldon v. Housing Authority of Paducah, 854 S.W.2d 777,

779 (Ky. App. 1991); Grisham v. Wal-Mart Stores, Inc., 929 F. Supp. 1054, 1057

(E.D. Ky. 1995), aff’d sub nom. Grisham v. Wal-Mart Properties, Inc., 89 F.3d 833

(6th Cir. 1996).

                    In Kentucky, the scope and character of a
             defendant’s duty is largely defined by the foreseeability
             of the injury: “[E]very person owes a duty to every other
             person to exercise ordinary care in his activities to
             prevent foreseeable injury. Even so, such
             a duty applies only if the injury is foreseeable.”
             “[F]oreseeability is to be determined by viewing the facts
             as they reasonably appeared to the party charged with
             negligence, not as they appear based on hindsight.”

                    Foreseeability inquiries are often complicated by
             the tendency to confuse foreseeability and proximate
             cause. Whether a harm was foreseeable in the context of
             determining duty depends on the general foreseeability of
             such harm, not whether the specific mechanism of the
             harm could be foreseen. . . . In determining whether an
             injury was foreseeable, we look to whether a reasonable
             person in a defendant’s position would recognize undue
             risk to another, not whether a reasonable person
             recognized the specific risk to the injured party.

Lee, 245 S.W.3d at 212-13 (citations omitted).

             In the case of Shelton, 413 S.W.3d at 911-12, a premises liability case

concerning an open and obvious risk, the Kentucky Supreme Court moved away

                                        -5-
from analyzing foreseeability as a matter of law when considering the duty aspect

of negligence. The Court looked at foreseeability in terms of the breach of duty

because it was more of a factual issue. Before Shelton, if a danger was open and

obvious, courts would rule that a landowner owed no duty to warn another person

of the danger or protect a person from the danger. Id. at 910. Shelton changed this

and held that the open and obvious status of a danger was an issue to consider in

the foreseeability analysis and was more appropriate in terms of addressing the

breach prong of negligence. Id. at 911-12.

                   Accordingly, an open-and-obvious condition does
            not eliminate a landowner’s duty. Rather, in the event
            that the defendant is shielded from liability, it is because
            the defendant fulfilled its duty of care and nothing further
            is required. The obviousness of the condition is a
            “circumstance” to be factored under the standard of care.
            No liability is imposed when the defendant is deemed to
            have acted reasonably under the given circumstances. So
            a more precise statement of the law would be that a
            landowner’s duty to exercise reasonable care or warn of
            or eliminate unreasonable dangers is not breached.
            “When courts say the defendant owed no duty, they
            usually mean only that the defendant owed no duty that
            was breached or that he owed no duty that was relevant
            on the facts.” And without breach, there can be no
            negligence as a matter of law.

                   We have reached this conclusion after carefully
            considering the role foreseeability plays in our
            jurisdiction’s duty analysis. In previous open-and-
            obvious cases, because the question of duty is a question
            of law, we have also treated the foreseeability of harm as
            a question of law. As a result, especially when cases are
            before courts on motion for summary judgment, courts

                                        -6-
are left in “the peculiar position . . . of deciding
questions, as a matter of law, that are uniquely rooted in
the facts and circumstances of a particular case and in the
reasonability of the defendant’s response to those facts
and circumstances.” Too often, in our opinion as a result
of the factual nature of foreseeability, when deciding the
duty issue, courts identify the existing duty in fact-
specific statements. “An attempt to equate the concept of
‘duty’ with such specific details of conduct is unwise,
because a fact-specific discussion of duty conflates the
issue with the concepts of breach and causation.”

       In open-and-obvious cases, especially,
complication often arises “because it is all too easy to
confuse a finding for the defendant on the facts of a
particular case with a rule of law for all cases”; and “[i]n
some particular cases, the obviousness of danger is
compelling, so that the court might take the case from the
jury by directed verdict or summary judgment.”
Furthermore, a no-duty determination creates a
perception that the plaintiff was contributorily negligent.
As a result, the true reasoning behind the summary
judgment—no breach by the defendant—is obfuscated.

        In the present case, the no-duty determination
supported by the lower courts gives the impression that
“the court’s decision is separate from and antecedent to
the issue of negligence.” “The extent of foreseeable risk”
at the time of the defendant’s alleged negligence
“depends on the specific facts of the case and cannot be
usefully assessed for a category of cases; small changes
in the facts may make a dramatic change in how much
risk is foreseeable. Thus, courts should leave such
determinations to the trier of fact unless no reasonable
person could differ on the matter.” It is important to note
that whether a duty of care exists is a wholly different
and distinct concept from whether a standard of care,
typically that of reasonable or ordinary care, is met or
satisfied. One is a purely legal question, grounded in
social policy, while the other is inherently fact-intensive,

                            -7-
             grounded in common sense and conduct acceptable to the
             particular community. Accordingly, the foreseeability of
             the risk of harm should be a question normally left to the
             jury under the breach analysis. In doing so, the
             foreseeability of harm becomes a factor for the jury to
             determine what was required by the defendant in
             fulfilling the applicable standard of care.

Id. at 911-14 (footnotes and citations omitted) (emphasis in original).

             Appellant argues that the courts of Kentucky should follow Shelton

for all negligence cases and stop examining foreseeability as a matter of law when

determining duty. Instead, Appellant claims Shelton requires that we examine

foreseeability as a factual issue when determining breach of duty. Appellees argue

that Shelton only applies to open and obvious cases and should not apply here.

The trial court relied on a number of cases which held that foreseeability is to be

considered when determining duty. Those cases also involved negligence actions

arising from the criminal activity of a third party. All of those cases, however,

were rendered before Shelton. Our research has found two cases concerning

negligence actions arising from third-party criminal activity which were rendered

after Shelton. Those cases are Walker v. Ragurai, LLC, No. 2019-CA-000052-MR,

2020 WL 1230640 (Ky. App. Mar. 13, 2020), and Johnson v. Seagle Pizza, Inc.,

No. 2015-CA-000085-MR, 2016 WL 4410705 (Ky. App. Aug. 19, 2016). In both

instances, this Court held that Shelton did not apply.




                                         -8-
             We have also found a number of negligence cases that were rendered

after Shelton which hold that foreseeability is to be considered in relation to duty.

Those cases are: Caudill v. Verdure, LLC, No. 2019-CA-000300-MR, 2020 WL

401807 (Ky. App. Jan. 24, 2020), Beasley v. Kaelin, No. 2017-CA-000924-MR,

2019 WL 4565545 (Ky. App. Sept. 20, 2019), Marshall v. Compton, No. 2018-

CA-000899-MR, 2019 WL 2563010 (Ky. App. Jun. 21, 2019), and Cornett v.

Labreveux, No. 2016-CA-000614-MR, 2017 WL 3328115 (Ky. App. Aug. 4,

2017). On the other hand, we have found two negligence cases rendered after

Shelton that hold foreseeability is to be considered in determining breach. In

addition, these two cases also discussed Shelton in relation to the foreseeability

issue. Those two cases are: Kendall v. Godbey, 537 S.W.3d 326 (Ky. App. 2017),

and Greer v. Kaminkow, 401 F. Supp. 3d 762 (E.D. Ky. 2019).

             Our research has found no case from the Kentucky Supreme Court

where it definitively held that the Shelton analysis should apply only to negligence

cases that have an open and obvious component or to all negligence cases. The

closest we could come is the case of Carter v. Bullitt Host, LLC, 471 S.W.3d 288

(Ky. 2015). In Carter, a hotel guest slipped and fell on some ice outside of the

hotel. The Court discussed Shelton and its application to man-made, open and

obvious dangers, where the issue in Carter was a naturally occurring open and

obvious danger. In dicta, the Court stated: “Although Shelton involved an indoor,


                                          -9-
man-made hazard, its rule is generally applicable to all negligence cases.” Id. at

297. Even though Carter also involved an open and obvious danger, it appears as

though the Court was indicating that the Shelton analysis should apply to all

negligence cases.

             After examining Shelton and the cases cited above, we believe the

Kentucky Supreme Court intended for all foreseeability analysis to be done when

considering breach of duty. Foreseeability is no longer an issue of law to be

considered exclusively by the court because it is an inherently fact intensive issue.

Furthermore, the only published case from this Court we could find that addressed

Shelton in terms of negligence cases that did not have an open and obvious

component was Kendall, supra, and that case held that Shelton applied to other

types of negligence cases.

                                  CONCLUSION

             Based on the holdings of Shelton, Carter, and Kendall, we conclude

that the trial court erred in finding that Appellees owed no duty to Appellant

because the criminal activity was not foreseeable. The trial court in this case

examined the foreseeability issue as a matter of law when it considered Appellees’

duty. This was in error, and we must reverse and remand. Appellant was an

invitee onto Appellees’ property; therefore, Appellees owed to Appellant a

“general duty of reasonable care, but also the more specific duty associated with


                                         -10-
the landowner-invitee relationship. This is as far as the duty analysis needs to go.”

Shelton, 413 S.W.3d at 910. Appellees had a duty to protect Appellant from

foreseeable criminal activity because she was a customer in their store. Appellant

presented evidence of criminal activity at Walmart, although nothing identical to

what occurred in this case. On remand, the court must examine the evidence to

determine if Appellant presented sufficient evidence to raise an issue of material

fact for the jury regarding the foreseeability of the criminal activity.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

 D. Seth Coomer                             Christopher R. Cashen
 Lexington, Kentucky                        Catherine Stivers Bertram
                                            Lexington, Kentucky




                                          -11-